DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-14 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baldys et al. (“Baldys”, US 2016/0257236 A1) in view of Thompson et al. (“Thompson”, US 2017/0144578 A1) and Hagerskans (WO 2020/207599 A1).1) Regarding claim 1, Baldys discloses a control system for a dump truck or a dump trailer (Figs. 1-8) comprising: 	a truck or a truck trailer (Figs. 1-2 and 8); 	a dump bed (Figs. 1-2 and 8) having a front portion (Fig. 2), a rear portion (Figs. 1-2 and 8), a bed floor (Figs. 1-2 and 8) and a plurality of sidewalls attached to the bed floor (Figs. 1-3, 5 and 8), the dump bed being pivotally attached to a lower portion of the truck or truck trailer (¶0039-40); 	a dump bed hydraulic hoist comprising a plurality of telescoping hoist sections (Fig. 2: hydraulic cylinder 14), the hoist having a first end attached to the truck or truck trailer and a second end attached to the dump bed (Figs. 1-2), wherein the hoist is movable between a retracted position and an extended position in which the dump bed is tipped to facilitate load dumping (¶0039-40); 	a hydraulic pump (Fig. 2: pump 24) in flow communication with a hydraulic fluid control valve (Fig. 2: valve assembly 26) for supplying pressurized hydraulic fluid to the hoist (¶0040); and  	the pump further including a pump sensor for determining the operating state of the pump (¶0013 with regard to the pump speed being evaluated and controlled); 	As per the limitation a power take-off for selectively transferring power from a truck powertrain to the hydraulic pump, the power take-off having a valve to engage with and disengage from the hydraulic pump and further including a power take-off sensor for determining the operating state of the power take-off. 	In the same art, Thompson discloses, in ¶0030-41, the concept of using a body control device in the form of a switch (corresponding to a sensor), a transmission gear select lever (corresponding to a power take-off component) and a valve performing hold and float functions that involve engaging and disengage with a pump when potential hazardous situation occur according to the pump operations. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to the concept of using a body control device in the form of a switch, a transmission gear select lever and a valve performing hold and float functions that involve engaging and disengage with a pump when potential hazardous situation occur according to the pump operations as taught by Thompson, into the system as taught by Baldys, with the motivation to enhance the safety features of the system. 	As per the limitation a first inclinometer attached to the dump bed for determining a tip angle and a roll angle of the dump bed. 	Hagerskans discloses, in abstract; page 8, lines 30-31; page 10, lines 12-17 with reference to Fig. 1: sensing means 21 attached to the bed of a dump truck, the concept using an inclination to measure a roll angel and a pitch angle (corresponding to a tip angle) to enhance the detection of a tipping condition. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to the concept using an inclination to measure a roll angel and a pitch angle  to enhance the detection of a tipping condition as taught by Hagerskans, into the system as taught by Baldys and Thompson, with the motivation to enhance the safety features of the system. 	 	As per the limitation a second inclinometer attached to the lower portion of the truck or truck trailer for determining longitudinal levelness and transverse levelness of the truck or truck trailer lower portion. 	Hagerskans discloses, Hagerskans discloses, in abstract; page 8, lines 30-31; page 10, lines 12-17; page 11, lines 19-25 with reference to Fig. 1: sensing means 11 attached to the lower portion of a dump truck, the concept using an inclination to measure a roll angel about a longitudinal axis X and a pitch angle about a transverse axis Y (corresponding a inclinometer measuring longitudinal and transverse levelness) to enhance the detection of a tipping condition. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept using an inclination to measure a roll angel about a longitudinal axis X and a pitch angle about a transverse axis Y to enhance the detection of a tipping condition as taught by Hagerskans, into the system as taught by Baldys, Thompson and Hagerskans, with the motivation to enhance the safety features of the system. 	an integrated hoist electronic control unit (Baldys: Figs. 4 and 7: hydraulic actuation system control module 152; Thompson: ¶0028-48) for receiving sensor information and sending control information based upon the sensor information received, wherein the control unit receives information from the pump sensor, the first inclinometer, and the second inclinometer, and wherein the control unit sends control information to the hydraulic fluid control valve (Baldys: Figs. 4 and 7: hydraulic actuation system control module 152; Thompson: ¶0028-48); 	a primary hoist human machine interface (Baldys: Figs. 4 and 7: hydraulic actuation system control module, lateral condition determining module in combination with the display) capable of receiving information from and sending information to the control unit, the primary human machine interface having a video monitor (Baldys: Figs. 4 and 7: display) for displaying information received from the control unit (Baldys: Figs. 4 and 7: display; ¶0045) and a plurality of controls for sending information to the control unit (Baldys discloses, in ¶0045, that an operator can be prompted to manually adjust the speed and/or pressure of the hydraulic actuation system, and that the hydraulic actuation system control module, lateral condition determining module in combination with the display can be provided in a portable device, hence the portable device is capable of prompting a plurality of controls signals). 	2) Regarding claim 3, Baldys, Thompson and Hagerskans teach wherein the control unit sends control information to disengage the power take-off from the hydraulic pump (Thompson discloses, in ¶0030-41), and optionally display a warning message on the video monitor, if the control unit receives information from the second inclinometer indicating that either the longitudinal levelness or the transverse levelness of the truck or truck trailer lower portion exceeds a predetermined maximum longitudinal levelness or maximum transverse levelness (Baldy: ¶0045). 	3) Regarding claim 4, Baldys, Thompson and Hagerskans teach at least one pressure sensor for determining a hydraulic cylinder pressure within the hoist (Baldys: ¶0021), wherein the control unit receives hydraulic pressure information from the at least one pressure sensor and calculates a percent of cylinder load capacity based upon the hydraulic pressure information (Baldys: ¶0041-42; ¶0047-48; ¶0056). 	4) Regarding claim 14, Baldys, Thompson and Hagerskans teach a secondary hoist human machine interface capable of wirelessly receiving information from and wirelessly sending information to the control unit, the secondary human machine interface having a plurality of controls for sending information to the control unit (according applicant’s specification, in ¶046, a secondary human machine interface is used outside of the truck cabin. Baldys discloses, in ¶0045, the use of a portable device (e.g., smartphone or tablet (corresponding to a device able to operated outside of a truck cabin)) with a display to prompt a user for controlling features. Thompson explicitly illustrates, in Fig. 2, that trucks human interfaces or provided within the truck cabin. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to communicate control signals wirelessly in combination with a system as illustrated by Thompson, with the motivation to enhance the control features of the system).
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baldys in view of Thompson and Hagerskans, and in further view of Levy (US 5742228 A) and Nakamura (KR 20050052349 A). 	1) Regarding claim 2, as per the limitation wherein tip angle information and roll angle information for the dump bed are selectively displayed on the video monitor. 	Levy discloses, in Col. 5, lines 3-11, the concept of displaying multiple angles. While Levy does not detail the information being selectively displayed. Nakamura discloses, on annotated page 5: ¶0005, the concept of allowing operator to selectively display information. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the .
Claim(s) 2 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baldys in view of Thompson and Hagerskans, and in further view of Nakamura. 	1) Regarding claim 12, as per the limitation a backup camera attached to the rear portion of the dump bed and positioned for observing an area behind the truck or truck trailer, wherein the control unit receives images from the backup camera and the images are selectively displayed on the video monitor. 	Nakamura discloses, annotated page 2: ¶0002, the known concept of providing a camera to provide video of the rear the area. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the known concept of providing a camera to provide video of the rear the area as taught by Nakamura, into the system as taught by Baldys, Thompson and Hagerskans, with the motivation to enhance the safety features of the system.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baldys in view of Thompson and Hagerskans, and in further view of Fry et al. (“Fry”, ES 2710376 T3). 	1) Regarding claim 5, as per the limitation wherein the control unit determines a maximum safe dump bed tip angle based upon the longitudinal levelness information, the transverse levelness information, and the percent of cylinder load capacity; and wherein the control unit sends control information to stop flow of hydraulic fluid through the hydraulic fluid control valve, and optionally display a warning message on the video monitor, if the tip angle of the dump bed exceeds the maximum safe dump bed tip angle. 	Baldys, Thompson Hagerskans system is configured to control operation of the hydraulic system and provide a warning when a unsafe condition is determined. 	Fry discloses, on annotated page 3, the concept of setting maximum/safe angle parameter related to inclination information and evaluating the inclination information to determine a unsafe condition. Notice that a warning can be provided. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of setting maximum/safe angle parameter related to inclination information and evaluating the inclination information to determine an unsafe condition as taught by Fry, into the system as taught by Baldy, Thompson and Hagerskans, with the motivation to enhance the safety features of the system.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baldys in view of Thompson and Hagerskans, and in further view of Murai et al. (“Murai”, JP H0731208 A). 	1) Regarding claim 6, as per the limitation wherein the control unit sends control information to disengage the power take-off from the hydraulic pump, and optionally display a warning message on the video monitor, if the control unit receives information from the power take-off sensor indicating that the hydraulic pump is not operating. 	Murai discloses, on annotate page 7: ¶0007-9, the concept of determining that a hydraulic pump is malfunctioning and then a provide a warning thereof. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining that a hydraulic pump is malfunctioning and then a provide a warning thereof as taught by Murai, into the system as taught by Baldys, Thompson and Hagerskans, with the motivation to enhance the notification and safety features of the system.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baldys in view of Thompson and Hagerskans, and in further view of Wink (US 2020/0207249 A1). 	1) Regarding claim 7, as per the limitation a tailgate pivotally attached to the rear portion of the dump bed, the tailgate having a latch which is movable between a locked position and an unlocked position and a latch position sensor for determining the position of the tailgate latch. 	Wink discloses, in ¶0068 with reference to Fig. 6, the concept of using a tailgate sensor to provide tailgate lock and unlock signals to a controller of a hydraulic system. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a tailgate sensor to provide tailgate lock and unlock signals to a controller of a hydraulic system as taught by Wink, into the system as taught by Baldys, Thompson and Hagerskans, with the motivation to enhance the control features of the system.  	 As per the limitation wherein the control unit receives information from the pump sensor and sends control information to disengage the power take-off from the hydraulic pump (Wink discloses, in ¶0068-70, that the control lowers the bed if it determines that the latch is in a closed position the control send a valve release signal (corresponding to disengagement)), and optionally display a warning message on the video monitor, if the control unit receives information from the latch position sensor indicating that the tailgate latch is in an unlocked position (Baldys: discloses, in ¶0048-49; and Wink discloses, in ¶0024, the concept of providing a warning when tip-over condition exist, one skilled in the art would recognize that the bed being lifted when the latch is in a closed position would be a possible tip-over condition).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baldys in view of Thompson and Hagerskans, and in further view of Eggers (US 2019/0217691 A1) and Schmeichel (US 8056955 B1). 	1) Regarding claim 8, Baldys, Thompson and Hagerskans teach a tarp extendable over the dump bed; at least one elongate arm attached to an end of the tarp; a tarp motor for moving the elongate arm and the tarp from a retracted position to an extended position; and a tarp position sensor for determining the position of the tarp arm, wherein the control unit receives tarp position information from the tarp position sensor and sends control information to the tarp motor. 	Eggers, discloses, in ¶0026-27 with reference to Figs. 2-13, the concept using a tarp and motor control system for the tarp on a dump truck. While does not detail that a position sensor is . 
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baldys in view of Thompson, Hagerskans, Eggers and Schmeichel, and in further view of Selcuk (TR 201902796 A2). 	1) Regarding claim 9, as per the limitation wherein the control unit sends control information to disengage the power take-off from the hydraulic pump, and optionally display a warning message on the video monitor, if the control unit receives information from the tarp position sensor indicating that the tarp is in an extended position. 	Selcuk discloses, on annotated pages 4-5: in claim 1, the concept of detecting that the canvas of a dump truck (corresponding to a tarp) is closed (corresponding to extended) and halting/preventing the dump from operating load carry cases (corresponding to halting/preventing hydraulic operation) and then providing a visual warning. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting that the canvas of a dump truck (corresponding to a tarp) is closed and halting/preventing the dump from operating load carry cases and then .
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baldys in view of Thompson and Hagerskans, and in further view of Ichinose et al. (“Ichinose”, US 2012/0239257 A1). 	1) Regarding claim 10, as per the limitation wherein the truck or truck trailer includes an air suspension for suspending the lower portion of the truck or truck trailer, wherein the control system further comprises at least one suspension pressure sensor for determining the air suspension air pressure, and wherein the control unit receives air pressure information from the at least one suspension pressure sensor. 	Ichinose discloses, in ¶0018-24 and 29-30 with reference to Fig. 2, the concept of detecting the load on suspension mechanisms during dump truck bed movement operations of a dump truck and providing a warning thereof. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting the load on suspension mechanisms during dump truck bed movement operations of a dump truck and providing a warning thereof as taught by Ichinose, into the system as taught by Baldys, Thompson and Hagerskans, with the motivation to enhance the safety features of the system. 	2) Regarding Claim 11, Baldys, Thompson, Hagerskans and Ichinose teach wherein the control sends control information to disengage the power take-off from the hydraulic pump (Ichinose: ¶0030 with regard to the stopping the expansion of the hoist cylinder), and optionally display a warning message on the video monitor, if the control unit receives information the at least one suspension pressure sensor indicating that the air suspension air pressure is either below a predetermined minimum air pressure or above a predetermined maximum air pressure (Ichinose: ¶0019-24; ¶0030-31).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baldys in view of Thompson and Hagerskans, and in further view of FUKUO TAKUZO et al. (“Fukuo”, JP 2009263080 A). 	1) Regarding claim 13, as per the limitation a load camera attached to the front portion of the dump bed and position for observing a location within the dump bed, wherein the control unit receives images from the load camera and the images are selectively displayed on the video monitor. 	Fukuo discloses, on annotated page 8: ¶0005 through annotated page 9; annotated page 10: ¶0002; annotated page 13: ¶0008:  with reference to Fig. 3: digital camera 39, the concept of positioning a camera to the front portion of a dump bed for observing a location within a dump bed and providing imagery of the observation for display. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of positioning a camera to the front portion of a dump bed for observing a location within a dump bed and providing imagery of the observation for display as taught by Fukuo, into the system as taught by Baldys, Thompson and Hagerskans, with the . 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	WO 2016142196 A1; US 4682145 A; US 20180111537 A1; US 6128076 A, dipping preventive systems for a dump truck/trailer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684